Case 2:19-CV-OOO48-NDF Document 14 Filed 03/29/19 Page 1 of 1

UNT[`ED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

 

MD JIMMIE G. BILES, .TR,
Plaintiff,

VS.

JOHN H. SCHNEIDER, JR, MICHELLE R.
SCHNEIDER, and MEDPORT LLC,

Defendants.

 

 

 

CIVIL MINUTE SHEET STATUS CONFERENCE
Status Conference Only
Date: 03/29/2019 Time: 9:04 - 9:20 AM

 

Mark L. Carman Erik Adams
Judge Clerk Reporter Law Clerk

Attorney(s) for Plaintiff(s) R. Daniel Fleck (by telephone)

 

Attomey(s) for Defendant(s) N/A

Other:

After updating the Court on recent developments in this matter, Plaintiff orally moved the Court
for an Order allowing an expedited subpoena. The Court agreed the cases unusual
circumstances necessitated granting Plaintiff's Motion [Doc 12].

WY 51 Rev. 03/07/2018

